Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 8–26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1
The primary reason for allowance is the inclusion of limitations “wherein the first end portion of the valve body includes one or more radial projections, and wherein the bore of the cap includes one or more complementary L-shaped slots configured to removably receive the one or more radial projections.”  The closest prior arts are Lopez et al. (USPN 6428520 B1), Hadden (USPN 8628501 B2), Diodati et al. (US PGPub 20080185056 A1), Lehmann et al. (US PGPub 20130341904 A1), Grant et al. (US PGPub 20210346672 A1) and Maseda et al. (US PGPub 20120220955 A1).  
The prior art Lopez discloses a valve having a fluid pathway that extends in a longitudinal direction.  Additionally, Lopez discloses a spring biased valve body.  Lopez does not disclose a cap.  As a result, Lopez does not disclose “the bore of the cap includes one or more complementary L-shaped slots configured to removably receive the one or more radial projections.”
The prior art Hadden discloses a cap, but does not disclose “the bore of the cap includes one or more complementary L-shaped slots configured to removably receive the one or more radial projections.”  
The prior art Diodati discloses a first end of the valve body having radial projections, as well as complementary stops ready to receive the radial projections.  Diodati does not disclose “the bore of the cap includes one or more complementary L-shaped slots configured to removably receive the one or more radial projections.”  
The prior art Lehmann discloses a valve having a spring biased valve body.  Lehmann does not disclose a cap.  As a result, Lehmann does not disclose “the bore of the cap includes one or more complementary L-shaped slots configured to removably receive the one or more radial projections.”  
The prior art Grant discloses a cap, but does not disclose “the bore of the cap includes one or more complementary L-shaped slots configured to removably receive the one or more radial projections.”  
The prior art Maseda discloses a valve having a cap, but does not disclose “the bore of the cap includes one or more complementary L-shaped slots configured to removably receive the one or more radial projections.”.  
None of the prior arts teach limitations wherein the first end portion of the valve body includes one or more radial projections, and wherein the bore of the cap includes one or more complementary L-shaped slots configured to removably receive the one or more radial projections as it relates to the to the cap, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Claim 16
The primary reason for allowance is the inclusion of limitations “wherein the cap includes a vent that inhibits transmission of particles and/or microorganisms therethrough while allowing transmission of air therethrough.”  The closest prior arts are Lopez et al. (USPN 6428520 B1), Hadden (USPN 8628501 B2), Diodati et al. (US PGPub 20080185056 A1), Lehmann et al. (US PGPub 20130341904 A1), Grant et al. (US PGPub 20210346672 A1) and Maseda et al. (US PGPub 20120220955 A1).  
The prior art Lopez discloses a valve having a fluid pathway that extends in a longitudinal direction.  Additionally, Lopez discloses a spring biased valve body.  Lopez does not disclose a cap.
The prior art Hadden discloses a cap, but does not disclose “wherein the cap includes a vent that inhibits transmission of particles and/or microorganisms therethrough while allowing transmission of air therethrough.”
The prior art Diodati discloses a first end of the valve body having radial projections, as well as complementary stops ready to receive the radial projections.  Diodati does not disclose “wherein the cap includes a vent that inhibits transmission of particles and/or microorganisms therethrough while allowing transmission of air therethrough.”  
The prior art Lehmann discloses a valve having a spring biased valve body.  Lehmann does not disclose a cap.  As a result, Lehmann does not disclose “wherein the cap includes a vent that inhibits transmission of particles and/or microorganisms therethrough while allowing transmission of air therethrough.”  
The prior art Grant discloses a cap, but does not disclose “wherein the cap includes a vent that inhibits transmission of particles and/or microorganisms therethrough while allowing transmission of air therethrough.”  
The prior art Maseda discloses a valve having a cap, but does not disclose “wherein the cap includes a vent that inhibits transmission of particles and/or microorganisms therethrough while allowing transmission of air therethrough.”  
None of the prior arts teach limitations wherein the cap includes a vent that inhibits transmission of particles and/or microorganisms therethrough while allowing transmission of air therethrough as it relates to the vent in the cap, which is independent claim 16.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753